By the Court.
It is ordered and adjudged by this court, that the order of the said public utilities commission be, and the same is hereby, affirmed; for the reason the court finds that it is disclosed by the record that sufficient time had not elapsed after the former order of this court to sufficiently inform the court touching the different claims of the parties in the premises. And this court does not pass upon the other questions involved nor preclude itself from passing on any state of facts *404which might be shown concerning the disputed matters covering' a longer and sufficient period of time.

Order affirmed.

Nichols, C. J., Johnson, Wanamaker, Newman, Jones and Matthias, JJ., concur.